Citation Nr: 0019949	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-09 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Timeliness of request for waiver of overpayment of pension 
benefits.


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1970.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Committee on Waivers 
and Compromises of the VA Debt Management Center in Fort 
Snelling, Minnesota.  His appeal has been forwarded from the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), as the veteran resides 
in Florida.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist claimants in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board notes that a request for waiver of recovery of 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness issued after 
April 1, 1983, by VA to the debtor.  The 180 day period may 
be extended if the individual requesting waiver demonstrates 
that as a result of error either by VA, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. § 1.963 
(1999).

In this case the notice of indebtedness is not contained in 
the claims file and is not part of the record on appeal.  The 
Board feels that in order to resolve this appeal, a copy of 
the notice of indebtedness or information indicating that it 
was actually sent is needed.  The Board notes that in a 
decision where timeliness of the waiver request is at issue, 
the Debt Management Center (DMC) of the VBA will provide 
verification of the date on which the initial notice of 
indebtedness and the right to request waiver were dispatched 
to the debtor.  The DMC will provide verification in the form 
of a signed, written certification from DMC management 
identifying the date of dispatch of the notice.  The DMC will 
also provide a printout of the screen from the Centralized 
Accounts Receivable Online System (CAROLS) that indicates 
that date of dispatch of the DMC's initial notice to the 
debtor.  A statement that explains the details of the screen 
will accompany the screen printout.  In addition, the DMC 
will provide a copy of the type of the form letter sent to 
the debtor.  Finally, the DMC will also provide a copy of any 
correspondence received from the debtor in response to the 
initial notice of indebtedness and the right to request 
waiver.  These will be made a part of the permanent record.  
OF Bulletin 99.GC1.04 (May 14, 1999).  These documents have 
not been obtained and associated with the claims folder.

The Board finds that this development is required in order to 
ensure, to the extent possible that a sufficient notice of 
indebtedness and right to request waiver have been sent to 
the appellant, such that the 180 day period may run. 

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the Debt 
Management Center of VBA and request 
those items listed above and the evidence 
should be associated with the claims 
folder pursuant to OF Bulletin 99.GC1.04 
(May 14, 1999).

2.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the appellant, in whole or in 
part, he should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence. 
No inference should be drawn regarding the final disposition 
of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




